Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT,

CONSENT AND WAIVER

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT, CONSENT AND WAIVER dated as of
April 12, 2010 (the “Agreement”) is entered into among GFI GROUP INC., a
Delaware corporation (“GFI”), GFI HOLDINGS LIMITED, a company incorporated under
the laws of England and Wales (the “Foreign Borrower”; together with GFI, the
“Borrowers”), the Guarantors, the Lenders party hereto and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”). 
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Amended and Restated Credit Agreement dated as of
February 24, 2006 (as amended or modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrowers have requested, and the Lenders have agreed, to consent
to certain transactions related to the Borrowers’ global reorganization and
amend certain terms of the Credit Agreement as set forth below;

 

WHEREAS, the Borrowers have requested, and the Lenders have agreed, to not
require GFI Group S.à.r.l., a Luxembourg limited liability company (“GFI Group
Sarl”) to guarantee the Foreign Obligations and pledge its assets to secure such
Foreign Obligations, notwithstanding the terms of Sections 7.12(c) and
7.14(b) of the Credit Agreement,

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Consent.  Notwithstanding any provision
in the Loan Documents to the contrary, the Lenders hereby consent to the
transactions of GFI and its Subsidiaries described on Schedule 1 hereto.  This
consent is limited solely to the transactions identified on Schedule 1 attached
hereto, and nothing contained in this Agreement shall be deemed to constitute a
waiver of any other rights or remedies the Administrative Agent or any Lender
may have under the Credit Agreement or any other Loan Documents or under
applicable law.

 

2.                                       Waiver.  Notwithstanding the terms of
Sections 7.12(c) and 7.14(b) of the Credit Agreement or any other provision of
any Loan Document, the Lenders hereby agree that GFI Group Sarl shall not be
required to guarantee the Foreign Obligations and pledge its assets to secure
such Foreign Obligations.  This waiver is limited solely to the specific waiver
described above, and nothing contained in this Agreement shall be deemed to
constitute a waiver of Section 7.12(c) or Section 7.14(b) of the Credit
Agreement or any other provision of any Loan Document in the future or any other
rights or remedies the Administrative Agent or any Lender may have under the
Credit Agreement or any other Loan Document or under applicable law.

 

3.                                       Amendments.  The Credit Agreement is
hereby amended as follows:

 

(a)                                  The following new definitions are hereby
added to Section 1.01 of the Credit Agreement in the appropriate alphabetical
order to read as follows:

 

--------------------------------------------------------------------------------


 

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement,
Consent and Waiver dated as of April 9, 2010 among GFI, the Foreign Borrower,
the Guarantors, the Lenders party thereto and Bank of America, as Administrative
Agent.

 

“GFI Finance Sarl” means GFI Finance S.à.r.l., a Luxembourg limited liability
company.

 

“GFI Group Sarl” means GFI Group S.à.r.l., a Luxembourg limited liability
company.

 

(b)                                 Section 8.06(e) of the Credit Agreement is
hereby amended to read as follows:

 

(e)                                  GFI may purchase shares of its Capital
Stock issued by GFI to shareholders of GFI and declare and make dividends or
other distributions to its shareholders in an aggregate amount not to exceed
$50,000,000 in any fiscal year; provided that after giving effect to any such
purchases, dividends or distributions, GFI is in compliance with
Section 8.11(a) on a Pro Forma Basis; and

 

(c)                                  A new subsection (d) is hereby added at the
end of Section 8.15 of the Credit Agreement to read as follows:

 

(d)                                 With respect to the Indebtedness evidenced
by the $120,000,000 in promissory notes issued by the Foreign Borrower in
connection with the reorganization permitted pursuant to the Fifth Amendment,
(i) make or offer to make any principal payments with respect to such
Indebtedness, (ii) redeem or offer to redeem any of such Indebtedness, or
(iii) deposit any funds intended to discharge such Indebtedness, except to the
extent any such prepayment, redemption or discharge of such Indebtedness is paid
directly to GFI LLC.

 

(d)                                 A new Section 8.16 is hereby added at the
end of Article VIII of the Credit Agreement to read as follows:

 

8.16                           Limitations.

 

(a)                                  Permit GFI Group Sarl to:

 

(i)                                     hold any assets other than (A) the
Equity Interests of the Foreign Borrower and GFI Finance Sarl, (B) minute books
and other corporate books and records of GFI Group Sarl, (C) between $20,000 and
$30,000 in cash in order to meet Luxembourg law minimum capital requirements,
(D) transitory cash received from any Subsidiary (which transitory cash will
then be promptly distributed to GFI LLC) and (E) such additional cash or other
assets as may be required to comply with Luxembourg law or regulation from time
to time;

 

(ii)                                  have any liabilities other than (A) tax
liabilities arising in the ordinary course of business, (B) corporate,
administrative and operating expenses in the ordinary course of business and
(C) other liabilities imposed by Luxembourg law or regulation from time to time;
or

 

2

--------------------------------------------------------------------------------


 

(iii)                               engage in any activities or business other
than holding the assets and incurring the liabilities described in this
Section 8.16(a) and activities incidental and related thereto.

 

(b)                                 Permit GFI Finance Sarl to:

 

(i)                                     hold any assets other than (A) the
Equity Interests of GFI Group Services Lux Ltd., (B) minute books and other
corporate books and records of GFI Finance Sarl, (C) between $20,000 and $30,000
in cash in order to meet Luxembourg law minimum capital requirements,
(D) transitory cash received from any Subsidiary (which transitory cash will
then be promptly distributed to GFI LLC) and (E) such additional cash or other
assets as may be required to comply with Luxembourg law or regulation from time
to time;

 

(ii)                                  have any liabilities other than (A) tax
liabilities arising in the ordinary course of business, (B) corporate,
administrative and operating expenses in the ordinary course of business and
(C) other liabilities imposed by Luxembourg law or regulation from time to time;
or

 

(iii)                               engage in any activities or business other
than holding the assets and incurring the liabilities described in this
Section 8.16(b) and activities incidental and related thereto.

 

3.                                       Conditions Precedent.  This Agreement
shall be effective upon receipt by the Administrative Agent of counterparts of
this Agreement duly executed by the Borrowers, the Guarantors, the
Administrative Agent and the Required Lenders.

 

4.                                       Conditions Subsequent.  Within sixty
(60) days of the date of completion of the transactions of GFI and its
Subsidiaries described on Schedule 1 hereto (which completion GFI agrees to
provide prompt written notice thereof to the Administrative Agent), GFI LLC
shall (i) pledge to the Collateral Agent 65% of the issued and outstanding
voting stock in GFI Group Sarl pursuant to the terms and conditions of those
certain Collateral Documents as the Collateral Agent shall reasonably request
and (ii) deliver such other documentation as the Collateral Agent may reasonably
request in connection with the foregoing, including, without limitation,
certified resolutions and other organizational and authorizing documents,
favorable opinions of counsel and other items of the types required to be
delivered pursuant to Section 5.01(h), all in form, content and scope reasonably
satisfactory to the Collateral Agent.  Failure of GFI LLC to comply with the
terms of this Section 4 shall constitute an Event of Default under the Credit
Agreement unless GFI LLC is working diligently to comply with such terms in the
reasonable opinion of the Collateral Agent.

 

5.                                       Miscellaneous.

 

(a)                                  The Credit Agreement, and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.

 

(b)                                 Each Guarantor (i) acknowledges and consents
to all of the terms and conditions of this Agreement, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Agreement and
all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Credit Agreement (as amended hereby) or the
other Loan Documents.

 

3

--------------------------------------------------------------------------------


 

(c)                                  The Borrowers and the Guarantors hereby
represent and warrant as follows:

 

(i)                                     Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.

 

(ii)                                  This Agreement has been duly executed and
delivered by the Loan Parties and constitutes each of the Loan Parties’ legal,
valid and binding obligations, enforceable against it in accordance with its
terms, except as such enforceability may be subject to (A) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (B) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by any Loan Party of this Agreement other than those which have
been obtained and are in full force and effect.

 

(iv)                              The representations and warranties of the Loan
Parties set forth in Article VI of the Credit Agreement and in each other Loan
Document are true and correct in all material respects as of the date hereof
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date.

 

(v)                                 No event has occurred and is continuing
which constitutes a Default or an Event of Default.

 

(d)                                 This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart of this Agreement by telecopy or electronic
mail shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.

 

(e)                                  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

GFI:

 

GFI GROUP INC.,

 

 

a Delaware corporation, as a Borrower and, with

 

 

respect to the Foreign Obligations, as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FOREIGN BORROWER:

 

GFI HOLDINGS LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DOMESTIC GUARANTORS:

 

GFI GROUP LLC,

 

 

a New York limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GFINET INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GFI BROKERS LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

INTERACTIVE VENTURES LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

GFI GROUP INC.

FIFTH AMENDMENT, CONSENT AND WAIVER

 

--------------------------------------------------------------------------------


 

DOMESTIC GUARANTORS:

 

FENICS SOFTWARE INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AMEREX BROKERS LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FOREIGN GUARANTORS:

 

FENICS LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FENICS SOFTWARE LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GFINET EUROPE LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

GFI GROUP INC.

FIFTH AMENDMENT, CONSENT AND WAIVER

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

LENDERS:

 

BANK OF AMERICA, N.A.,

 

 

as a Lender and an L/C Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF MONTREAL,

 

 

as a Lender

 

 

 

 

 

By:

Bank of Montreal – Chicago Branch

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

Bank of Montreal – London Branch

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

GFI GROUP INC.

FIFTH AMENDMENT, CONSENT AND WAIVER

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[Attached]

 

--------------------------------------------------------------------------------